COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


ANTHONY D. BRIGGS

v.   Record No. 2658-95-1                       MEMORANDUM OPINION *
                                                    PER CURIAM
HENDRICKS GUTTERING COMPANY                        MAY 14, 1996
AND
NATIONAL GRANGE MUTUAL
 INSURANCE COMPANY


                                     FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
             (Annette Miller; Parker, Pollard & Brown,
             on brief), for appellant.

             (William C. Walker; Bradford C. Jacob;
             Taylor & Walker, on brief), for appellees.



     Anthony D. Briggs contends that the Workers' Compensation

Commission erred in finding that he failed to prove that he

sustained a neck injury as a result of a work-related accident

which occurred on June 17, 1994.    Upon reviewing the record and

the briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that Briggs' evidence

sustained his burden of proof, the commission's findings are
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
conclusive and binding upon us.       Tomko v. Michael's Plastering

Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     Briggs testified that, on June 17, 1994, while working for

Hendricks Guttering Company, he slipped on nails while walking

across a roof, causing him to fall on his side.      He testified

that after the accident, his neck symptoms were so severe that he

had to leave work on June 23, 1994.      However, he did not seek

medical treatment for his alleged neck injury until he went to

Sentara Hampton Hospital August 4, 1994.      In the meantime, on

July 12, 1994, Briggs saw Dr. Richard B. McAdam, a physician who

was treating him for a 1993 back injury.      During the July 12,

1994 office visit, Briggs did not tell Dr. McAdam about the

alleged June 17, 1994 neck injury or a work-related accident on

that date.   Furthermore, Briggs told Dr. McAdam he had been fired

from his job, which was contrary to his hearing testimony that he

left work due to neck pain.   Dr. McAdam referred Briggs for work

hardening for his back condition.
     On August 4, 1994, Briggs told Dr. JoAnne Schmidt, a Sentara

physician, that his neck pain resolved after the accident, but

recurred several weeks prior to August 4, 1994.      This assertion

was inconsistent with Briggs' testimony and was not supported by

Dr. McAdam's July 12, 1994 notes.      Dr. Schmidt again referred

Briggs to Dr. McAdam, who saw him on August 15, 1994.      On that

date, Dr. McAdam found no objective evidence of a neck injury.

Dr. McAdam diagnosed cervical radiculopathy based on Briggs'



                                  2
subjective complaints.   However, Dr. McAdam interpreted an MRI

performed on August 17, 1994 as normal.   Dr. McAdam advised

Briggs that no further work-up was necessary.

     Briggs testified that Dr. McAdam referred him to Dr. T. J.

Shacochis.   No evidence supports such a referral.   Dr. Shacochis

examined Briggs on August 26, 1994.   On that date, Briggs told

Dr. Shacochis that he had "been followed by Dr. McAdam" since a

June 20, 1994 work-related accident and that he had been out of

work since the incident.   This history conflicted with the

records of Drs. McAdam and Schmidt.   Moreover, Dr. Shacochis'

diagnosis, like Dr. McAdam's, was based upon Briggs' subjective

complaints rather than upon any objective findings of an injury.
      Based upon the inconsistencies between his testimony and

the medical records and the inaccurate histories given by Briggs

to Drs. Schmidt and Shacochis, the commission rejected Briggs'

claim of a neck injury as a result of a June 17, 1994 work-

related accident.   The commission's findings are supported by the

record and will not be disturbed on appeal.   "It lies within the

commission's authority to determine the facts and the weight of

the evidence . . . ."    Rose v. Red's Hitch & Trailer Serv., Inc.,

11 Va. App. 55, 60, 396 S.E.2d 392, 395 (1990).   Moreover, the

commission may consider medical histories as party admissions and

for purposes of impeachment of the claimant's testimony.      Pence

Nissan Oldsmobile v. Oliver, 20 Va. App. 314, 319, 456 S.E.2d
541, 544 (1995).



                                 3
     Based upon the inconsistencies between Briggs' testimony and

the medical records and his failure to give accurate histories to

Drs. Schmidt and Shacochis, we cannot say as a matter of law that

Briggs' proved he sustained a neck injury as a result of a June

17, 1994 work-related accident.

     Accordingly, we affirm the commission's decision.

                                      Affirmed.




                                  4